Matter of Richardson v Keyser (2019 NY Slip Op 08910)





Matter of Richardson v Keyser


2019 NY Slip Op 08910


Decided on December 12, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 12, 2019

529514

[*1]In the Matter of Fred Richardson, Petitioner,
vWilliam Keyser, as Superintendent of Sullivan Correctional Facility, Respondent.

Calendar Date: November 8, 2019

Before: Lynch, J.P., Devine, Aarons and Pritzker, JJ.


Fred Richardson, Napanoch, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Determination confirmed. No opinion.
Lynch, J.P., Devine, Aarons and Pritzker, JJ., concur.
AJUDGED that the determination is confirmed, without costs, and petition dismissed.